Citation Nr: 0813727	
Decision Date: 04/25/08    Archive Date: 05/01/08	

DOCKET NO.  06-11 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to an initial increased (compensable) evaluation 
for residuals of a fracture of the floor of the left eye 
orbit and left maxillary antrum.



REPRESENTATION

Appellant represented by:	Missouri Veterans Commission



ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from November 1957 to 
October 1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri, which granted service connection 
for residuals of a fracture of the left eye orbit and 
maxillary antrum and assigned a noncompensable evaluation.  
The veteran disagreed with this evaluation and initiated the 
appeal.  The case is not ready for appellate review and must 
be remanded for additional development to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  


REMAND

The veteran filed his initial claim for service connection 
for left eye orbit and maxillary fractures in December 2004, 
some 45 years after he was separated from service, at age 71.  
In that original claim, he noted treatment during service in 
1957, but no other treatment of any kind at any time 
subsequent thereto.  The RO granted service connection for 
these fractures as they were clearly identified during 
service.  A January 1958 X-ray study identified a fracture to 
the floor of the left orbit along with a fracture to the 
floor of the left maxillary antrum.  However, in the absence 
of any objective clinical evidence identifying residual 
disability, the RO assigned a noncompensable evaluation.  

Following the veteran's disagreement, he was provided VA 
examinations for ear, nose and throat and for his eyes.  The 
only complaint mentioned by the veteran at the ear, nose and 
throat examination was some intermittent twitching of the 
left eye or eyelid last for several seconds about once a 
week.  Although the veteran mentioned summer allergic 
rhinitis, the examining physician noted that this existed 
prior to service, was not noted in service, and was causally 
unrelated to the fractures.  The physician found that the 
nose, nasal pharynx, mouth, larynx and neck were all within 
normal limits, and the residuals were well-healed with only 
intermittent left eye or eyelid twitching for a few seconds 
per week.  

The VA examination of the eyes showed the veteran had best 
corrected vision to 20/20 bilaterally with no diplopia, and 
full field of vision to confrontation bilaterally.  The 
physician stated the extra-ocular muscles were intact in both 
eyes and an infraorbital sensitivity test was normal for both 
eyes.  There was no evidence of blepharitis or other 
disability due to the fractures.  

Based on a continuing absence of any evidence of any 
significant residual disability, the RO confirmed and 
continued its assessment of a noncompensable evaluation for 
these old, well-healed fracture residuals.

In his April 2006 substantive appeal, however, the veteran 
first complained that these fractures resulted in facial 
nerve injury, which he said resulted in recurring episodes of 
facial pain and tearing.  The Board can find no evidence of 
these particular complaints at the time of the initial claim, 
in any outpatient treatment records, or in either of the two 
VA examinations.  Additionally, it is noteworthy that at the 
time of a March 2005 VA consultation examination, the veteran 
denied any neurological complaints, HEENT examination noted 
no frontal/maxillary sinus pain or other problems, and the 
neurological assessment was "grossly intact."  

However, the veteran has not been provided a neurological 
examination for facial nerve injury or excessive tearing of 
the eyes, so in accordance with the veteran's duty to assist 
under VCAA, the case will be returned to the RO for the 
conduct of a neurological examination to address complaints 
the veteran first raised in his substantive appeal.

The case is REMANDED to the RO For the following action:

1.  Initially, the RO should provide the 
veteran with a VCAA notice that is 
consistent with the specificity 
requirements most recently announced in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 
(20008). The veteran's facial fractures 
could be evaluated in a variety of ways 
in accordance with various applicable or 
analogous schedular rating criteria.  
Because the veteran does not actually 
have any loss of part of his skull, it is 
difficult to see how advice regarding 
Diagnostic Code 5296 would be useful.  
Because the veteran now complains of 
symptoms which are neurological in 
nature, this notice should provide him 
with the schedular criteria at 38 C.F.R. 
§ 4.124 a, Diagnostic Code 8103 (Tic, 
convulsive), and a generalized discussion 
of the criteria required for compensable 
evaluations for impairment of the cranial 
nerves also listed at 38 C.F.R. § 4.124a 
(2007).  Finally, the veteran should be 
requested to provide a simple written 
description of any and all symptoms which 
he attributes to these resolved fractures 
from service so that they can be 
adequately addressed upon VA neurological 
examination.  Any response from the 
veteran should be included in the claims 
folder.

2.  Thereafter, the veteran should be 
scheduled for a VA neurological 
evaluation.  His claims folder must be 
made available to the VA physician for 
review in conjunction with the 
examination.  The neurologist must be 
requested to review the claims folder and 
to address his examination attention to 
old fractures through the floor of the 
left orbit and left maxillary antrum.  If 
the examiner identifies any impairment to 
any cranial nerves, he must be requested 
to quantify such impairment as either 
complete or incomplete paralysis, and if 
incomplete, he must indicate whether 
impairment is mild, moderate, or severe.  
He should also identify by number any 
cranial nerves affected and he must 
address any complaints raised by the 
veteran at the time of the examination.  
The examining physician's attention is 
directed to the evidence on file 
including a March 2005 VA consultation 
examination, a November 2005 eye 
examination, and an October 2005 ear, 
nose, and throat examination.  The report 
of examination must be added to the 
claims folder.  

3.  After completing the above 
development, the RO should again address 
the veteran's request for a compensable 
evaluation for facial fracture residuals.  
If the decision is not to the veteran's 
and representative's satisfaction, they 
must be provided with a Supplemental 
Statement of the Case which includes a 
discussion of the development requested 
in this remand and VCAA compliance.  They 
must be offered an opportunity to 
respond.  The case should then be 
returned to the Board after compliance 
with appellate procedures.  The veteran 
need do nothing until further notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007). 

